FILED
                           NOT FOR PUBLICATION                              MAY 17 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10352

              Plaintiff - Appellee,              D.C. No. 4:11-cr-00138-CKJ-JJM-
                                                 1
  v.

GERARDO IBARRA-RAMIREZ, AKA                      MEMORANDUM *
Javier Hernandez-Hernandez, AKA Javier
Gustavo Hernandez-Hernandez, AKA
Javier Hernandez-Reyes,

              Defendant - Appellant.



                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                                                      **
                             Submitted May 15, 2012


Before: CANBY, GRABER and M. SMITH, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Gerardo Ibarra-Ramirez appeals from his guilty-plea conviction and

70–month sentence for reentry after deportation, in violation of 8 U.S.C. § 1326.

Pursuant to Anders v. California, 386 U.S. 738 (1967), Ibarra-Ramirez’s counsel

has filed a brief stating there are no grounds for relief, along with a motion to

withdraw as counsel of record. We have provided the appellant the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the available record pursuant to Penson v. Ohio,

488 U.S. 75, 80–81 (1988), discloses no arguable grounds for relief on direct

appeal.

      Counsel's motion to withdraw is GRANTED.

      AFFIRMED.